DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anthony Jones (Reg. No. 78475) on 11/05/2021.The application has been amended as follows: 

1.	(Currently Amended)  A method for providing E911 services to a publicly-switched telephone network (PSTN) phone, the method comprising:
determining that a PSTN phone is connected to a voice over internet protocol (VoIP) adapter, 
wherein the VoIP adapter is configured to translate communications between the PSTN phone and an IP Multimedia System (IMS) network accessed by the VoIP adapter,
wherein the VoIP adapter comprises:
an RJ-11 connection component configured to receive tones input via the PSTN phone connected to the RJ-11 connection component, the tones being translated by the VoIP adapter into instructions to be provided to the IMS network,
a subscriber identity module (SIM) port configured to receive a SIM card, and
a universal serial bus (USB) connector or an RJ-45 connector configured to connect the adapter to an access point (AP) via which the VoIP adapter is configured to access the IMS network;
identifying an IP address for the AP; 
determining a user of the PSTN phone is at a geographical location associated with the identified IP address; and
enabling E911 communications for the PSTN phone over the IMS network via the VoIP adapter based on the determined geographical location for the user.
2.	(Currently Amended)  The method of claim 1, wherein the geographical location of the user is determined to be ambiguous or unknown, further comprising:
notifying, via the VoIP adapter, a user of the PSTN phone that the geographical location of the user is ambiguous or unknown by causing the PSTN phone to play tones to the user that indicate the unknown geographical location.
3.	(Currently Amended)  The method of claim 1, wherein the geographical 
notifying, via the VoIP adapter, a user of the PSTN phone that the geographical location of the user is ambiguous or unknown by causing the PSTN phone to display a visual indicator associated with the unknown geographical location.
4.	(Currently Amended)  An apparatus for providing a connection between a landline telephone and an IP Multimedia Subsystem (IMS) network, the apparatus comprising:
a network communications circuit configured to manage communications to and from an IP multimedia system (IMS) network; 
a phone communications circuit, coupled to the network communications circuit, wherein the phone communications circuit is configured to manage communications to and from a publicly-switched telephone network (PSTN) phone, 
wherein the network communications circuit and the phone communications circuit together provide voice over internet protocol (VoIP) communication services to a user of the PSTN phone, via the IMS network; 
an E911 communications circuit configured to:
determine that the PSTN phone is connected to the apparatus;
identify an IP address for an access point (AP) via which the apparatus is configured to access the IMS network;

enable E911 service for the PSTN phone over the IMS network via the apparatus based on the determined geographical location for the user;
an RJ-11 connection component configured to connect the PSTN phone to the phone communications circuit,
wherein tones are received at the phone communications circuit via the PSTN phone connected to the RJ-11 connection component, and
wherein the phone communications circuit translates the received tones into instructions to be provided to the IMS network via the network communications circuit;
a subscriber identity module (SIM) port that facilitates remote management of the apparatus; and
a universal serial bus (USB) connector, or an RJ-45 connector, or both, configured to connect the apparatus to the AP. 
5.	(Original)  The apparatus of claim 4, wherein the network communications circuit includes a session initiation protocol (SIP) client that facilitates SIP communications between the apparatus and the IMS network.
6.	(Original)  The apparatus of claim 4, further comprising:
a subscriber circuit configured to facilitate remote management services by a 
7.	(Canceled)
8.	(Canceled)
9.	(Canceled)
10.	(Original)  The apparatus of claim 4, wherein the network communications circuit provides rich communication services (RCS) between the PSTN phone and the IMS network.
11.	(Original)  The apparatus of claim 4, wherein the network communications circuit includes a session initiation protocol (SIP) client that facilitates SIP communications between the apparatus and the IMS network and an internet protocol security (IPsec) client that provides a secure communication tunnel for SIP communications between the apparatus and the IMS network.
12.	(Original)  The apparatus of claim 4, further comprising:
a subscriber circuit that facilitates remote management services of the apparatus by a telecommunications carrier that provides the IMS network and that includes a user of the apparatus as a subscriber of the IMS network.
13.	(Currently Amended)  At least one non-transitory computer-readable 
determine that a publicly-switched telephone network (PSTN) phone is connected to a voice over internet protocol (VoIP) adapter,
wherein the VoIP adapter is configured to translate communications between the PSTN phone and an IP Multimedia System (IMS) network accessed by the VoIP adapter, and
wherein the VoIP adapter comprises:
an RJ-11 connection component configured to receive tones input via the PSTN phone connected to the RJ-11 connection component, the tones being translated by the VoIP adapter into instructions to be provided to the IMS network,
a subscriber identity module (SIM) port configured to receive a SIM card, and
a universal serial bus (USB) connector or an RJ-45 connector configured to connect the VoIP adapter to an access point via which the VoIP adapter is configured to access the IMS network;
identify an IP address for the AP;
determine a geographical location of the PSTN phone,
wherein the geographical location is associated with the identified IP address or provided by a user of the PSTN phone via a subscriber management system of a telecommunications 
enable E911 communications for the PSTN phone over the IMS network via the VoIP adapter based on the determined geographical location of the PSTN phone.
14.	(Currently Amended)  The at least one computer-readable medium of claim 13, wherein the geographical location of the PSTN phone is determined to be ambiguous or unknown, and wherein the processor is further caused to:
notify, via the VoIP adapter, a user of the PSTN phone that the geographical location of the PSTN phone is ambiguous or unknown by causing to be played tones to the user that indicate the unknown geographical location.
15.	(Currently Amended)  The at least one computer-readable medium of claim 13, wherein the geographical location of the PSTN phone is determined to be ambiguous or unknown, and wherein the processor is further caused to:
notify, via the VoIP adapter, a user of the PSTN phone that the geographical location of the PSTN phone is ambiguous or unknown by causing to be displayed a visual indicator associated with the unknown geographical location.
16.	(Currently Amended)  The at least one computer-readable medium of claim 13, wherein the geographical location of the PSTN phone is determined to be ambiguous 
notify, via the VoIP adapter, a user of the PSTN phone that the geographical location of the PSTN phone is ambiguous or unknown by causing to be played an audio sequence.
17.	(Currently Amended)  The at least one computer-readable medium of claim 13, wherein the access point via which the VoIP adapter is configured to access the IMS network is a router.
18.	(Canceled) 
19.	(New) The method of claim 1, wherein the AP via which the VoIP adapter is configured to access the IMS network comprises a router.
20.	(New) The method of claim 1, further comprising:
receiving tones input via the PSTN phone connected to the RJ-11 connection component; and 
translating the received tones into instructions to be provided to the IMS network.
21.	(New) The method of claim 1, wherein the geographical location of the user is determined to be ambiguous or unknown, further comprising:
notifying, via the VoIP adapter, a user of the PSTN phone that the geographical location of the user is ambiguous or unknown by causing an audio sequence to be played.

23.	(New) The at least one computer-readable medium of claim 13, wherein the instructions further cause the processor to:
receive tones input via the PSTN phone connected to the RJ-11 connection component; and 
translate the received tones into instructions to be provided to the IMS network.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “wherein the VoIP adapter is configured to translate communications between the PSTN phone and an IP Multimedia System (IMS) network accessed by the VoIP adapter, wherein the VoIP adapter comprises: an RJ-11 connection component configured to receive tones input via the PSTN phone connected to the RJ-11 connection component, the tones being translated by the VoIP adapter into instructions to be provided to the IMS network, a subscriber identity module (SIM) port configured to receive a SIM card, and a universal serial bus (USB) connector or an RJ-45 connector configured to connect the adapter to an access point (AP) via which the VoIP adapter is configured to access the IMS network; identifying an IP address for the AP; 
determining a user of the PSTN phone is at a geographical location associated with the identified IP address; and enabling E911 communications for the PSTN phone over the IMS network via the VoIP adapter based on the determined geographical .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/           Primary Examiner, Art Unit 2468